Citation Nr: 0531610	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  97-30 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a higher initial evaluation for residuals 
of a partial meniscectomy of the left knee, currently 
assigned a 10 percent evaluation.

3.  Entitlement to a higher initial evaluation for 
degenerative joint disease of the left knee, currently 
assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1975 to March 
1976; from February 1979 to May 1979; from February 1991 to 
July 1991; and from July 1991 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1996, which granted service connection for residuals 
of a partial meniscectomy of the left knee, and assigned a 10 
percent rating.  Subsequently, in a September 1998 rating 
decision, a separate rating was assigned for degenerative 
joint disease of the left knee, also assigned a 10 percent 
rating.  In a March 2000 rating decision, the RO denied 
service connection for a psychiatric disorder, to include 
PTSD, and the veteran appealed that issue as well.  

In August 2003, the Board remanded these issues for 
additional development and notification.  Nevertheless, for 
reasons expressed below, the issues of entitlement to higher 
ratings for the veteran's left knee disabilities must again 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, DC.

Incidentally, the Board notes that the 2003 remand only 
identified the PTSD portion of the veteran's claim.  Further 
review of the record, however, clearly shows that the RO also 
considered whether service connection could be granted for 
any other diagnosed psychiatric disability and, to accord the 
veteran every consideration, the Board will do so as well.



FINDINGS OF FACT

1.  An acquired psychiatric disorder began several years 
after the claimant's service and was not caused by any 
incident of service.  

2.  There is conflicting medical evidence as to whether the 
veteran has PTSD, but he did not serve in combat, and there 
is no credible supporting evidence to verify or corroborate 
his claimed stressor.


CONCLUSION OF LAW

An acquired psychiatric, to include PTSD, was not incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  rating 
decisions; the appellant's contentions, including those 
presented at an RO hearing in June 2000; service medical and 
personnel records; VA examination reports dated in June 1999, 
December 1999, and October 2004 (and a January 2005 
addendum); and private mental health treatment records dated 
from 1995 to 2000.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the appellant or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the appellant's 
claim.  

The veteran claims that he has suffered from a psychiatric 
disability ever since his return from the Gulf War.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  When a veteran had active service for 90 days or 
more, and certain chronic diseases, including psychoses, are 
manifest to a compensable degree within the year after such 
active service, service connection will be rebuttably 
presumed for the condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Private mental health treatment records show that the veteran 
sought treatment in August 1995, complaining of problems 
dealing with his divorce.  It was noted that he had 
previously been seen in 1991 for marital therapy.  The 
assessment was adjustment disorder, and he was followed for 
treatment.  The treatment records show he resented the 
divorce settlement, had financial concerns, and, later, 
concerns involving his remarriage.  The diagnostic impression 
at the time of the termination of treatment in 1997 was 
narcissistic personality disorder.  

Subsequent private treatment records from Medical Associates 
Clinic, dated from 1997 to 2000, show diagnoses including 
generalized anxiety disorder and major depressive disorder.  
The veteran reported problems regarding his prior divorce, 
his current marriage, and his financial situation.  He 
experienced difficulties in dealing with the separation from 
his wife necessitated by her deployment to Bosnia.  

VA examinations in June 1999 and December 1999 also note the 
veteran's problems in dealing with issues involving his 
marriage.  He was noted to have a steady work history.  On an 
October 2004 VA examination, his current stressor was noted 
to be that he was going through a divorce.  At that time, the 
examiner did not find an Axis 1 diagnosis to be currently 
present, but diagnosed major depressive disorder, as well as 
PTSD, by history.  

Thus, the weight of the credible evidence shows that major 
depressive disorder, if present, was not shown in service, or 
until several years thereafter.  Therefore, presumptive 
service connection is not warranted.  No medical professional 
has ever opined that the major depressive disorder, or the 
generalized anxiety disorder, are related to any in-service 
events.  Rather, the treatment records consistently show that 
the veteran's symptoms were related to marital or financial 
concerns.  Without any medical evidence showing a 
relationship between the post-service psychiatric disorders 
and the veteran's active military service, service connection 
must be denied.  

The veteran also contends that he developed PTSD due to 
stressful experiences that occurred while he was on active 
duty in, and in support of, Desert Storm.  Service connection 
for PTSD requires (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); (2) a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).  

Since the sufficiency of a stressor and its relationship to 
PTSD are medical determinations, and one of the elements of a 
valid diagnosis of PTSD is exposure to a stressor, the Board 
will discuss the first two elements together. 

Records of the veteran's private mental health treatment from 
1995 to 2000 include many records, particularly the earlier 
ones, that report diagnoses of adjustment disorder, 
narcissistic personality disorder, major depressive disorder, 
and/or generalized anxiety disorder.  In January 1997, he 
began seeing D. Houlihan, M.D., who noted, in February 1997, 
that the veteran said he had involvement with burying several 
soldiers during Saudi Arabia, and had some vivid memories of 
difficulties related to this but did not appear to have overt 
flashbacks or repetitive anxiety dreams.  His diagnosis was 
major depressive disorder, with PTSD to be ruled out.  
Sometime later, PTSD was included as a diagnosis, although 
there is no further explanation of the reported stressor.  
Records from P. Flynn, L.C.S.W., dated in 1999 and 2000, show 
a diagnosis of PTSD, with the only stressor reported as 
working with family members who had lost someone.  

Several VA examinations have been performed to help clarify 
whether the veteran has PTSD due to an in-service stressor.  
An examination in June 1999 noted that the veteran reported 
multiple stressors.  Specifically, he said he had served in 
the Airborne Infantry as well as Special Forces; that he had 
most recently served as a casualty assistance and 
notification officer; and that he had seen vivid photographs 
of violent deaths.  The diagnosis was PTSD.  

On an examination in December 1999, it was reported that the 
veteran had been a notification officer and worked arranging 
funerals and notifying family members of deaths.  The 
examiner, however, said that it did not appear that he 
experienced any events that could be considered traumas under 
DSM-IV, although he reported seeing photographs of death and 
destruction.  The diagnosis was major depression in partial 
remission; the examiner explained that he did not feel that 
the veteran met the criteria for PTSD.  He believed that the 
insomnia suffered by the veteran was due to anxiety and 
depression.  

An additional examination was conducted in October 2004.  The 
reported stressor was that while in Saudi Arabia, the veteran 
had been a casualty assistance officer.  He had had to notify 
the family of the deaths of soldiers, deal directly with the 
bodies, and handle transporting them back to the United 
States.  In addition, he was the officer in charge of 
arranging the burials.  He worked with a number of families, 
and it was difficult for him to deal with the deaths.  The 
examiner noted that he had clearly suffered symptoms of PTSD, 
and had a history of major depressive disorder.  Currently, 
however, he was untreated and his symptoms appeared to have 
gone into remission.  The examiner concluded that that there 
was currently no major Axis I diagnosis, but there was a 
history of PTSD and major depressive disorder.  

The same examiner reviewed the file again in January 2005, 
and provided an additional opinion.  He reiterated that 
although the veteran's symptoms were in remission, his 
previous psychiatric interviews showed that he had been 
experiencing anxiety, nightmares, poor sleep, and 
hyperarousal.  As to the sufficiency of the stressor, the 
examiner noted that the veteran "perceived a threat" in his 
capacity dealing with the dead bodies of soldiers.  The 
examiner said that under the DSM-IV criteria, "it does not 
have to be a direct threat but a perceived threat.  This 
dealing with the trauma of these soldier's [sic] deaths could 
have been a perceived threat on his case establishing the 
linking of PTSD."  

The Board observes that the DSM-IV criteria require that a 
stressor involve "actual or threatened" death or serious 
injury, or a "threat" to physical integrity.  American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) at 424, 428 (4th ed., 1994).  
"Perceived threat," as such, is not specifically mentioned, 
and, in any event, the examiner did not explain in what way 
the veteran felt threatened by the events.  Although this is 
a medical issue, it is not necessary to make further attempts 
to determine whether the veteran has PTSD, due to an 
inservice stressor, because the third essential element, the 
existence of a stressor, has not been demonstrated.  See 
Sizemore v. Principi, 18 Vet. App. 264, 275 (2004) (whether 
an in-service stressor has been verified is a matter of 
determination by the Board and is not a medical matter).

The veteran did not serve in combat, and, for non-combat 
stressors, the veteran's assertions alone are insufficient to 
establish their occurrence.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Moran v. Principi, 17 Vet. App. 149 (2003); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The claimed stressor most often reported by the veteran, at 
his hearing, as well as in written statements and testimony 
contained in his claims file, is that he served as a casualty 
assistance and notification officer, in the course of which 
his duties included notifying next of kin of the death of a 
soldier, viewing the body, and arranging the funeral.  
However, the service personnel records do not reflect that 
the veteran's duties encompassed these tasks, and he has not 
submitted any evidence which would verify that these were 
part of his duties.  

Moreover, his statements regarding this stressor have not 
been entirely consistent.  Although at his June 2000 RO 
hearing, he indicated he had performed these duties before he 
was deployed to Saudi Arabia, as reported in the medical 
records, the implication is that he performed them while in 
Saudi Arabia.  However, service medical records show that 
about three days after his arrival in Saudi Arabia, he 
twisted his knee in a parking lot, and for the next several 
days, he was seen every day or two for medical treatment, 
and, less than two weeks after the injury, he was 
hospitalized, and later transferred to the United States for 
further treatment of his knee.  The evidence does not 
indicate he returned to his normal duties prior to his 
discharge in January 1992.  It seems unlikely, therefore, 
that he would have had time to participate in these casualty 
notification or assistance activities during the limited time 
he was available.  

It appears the veteran alleges he performed these duties 
while stationed in the United States, since he testified in 
2000 that he began such duties during a time period before 
and after his brief deployment to Saudi Arabia, and he 
discussed a particular incident involving visiting a 
soldier's family in Chicago.  In any event, there is no 
corroboration that the veteran acted in such a capacity, at 
any time in service, and although the veteran was notified 
that VA was unable to obtain verification, he has not 
provided any corroboration himself.  

Also mentioned as a stressor on one occasion was that he 
served in Special Forces.  This, alone, is not a stressor, 
and he has not provided any indication of what, specifically, 
was stressful about that experience.  He also said he saw 
pictures of violent deaths, but, again, he has not provided 
any corroboration of this.  

Because there is no corroboration of any of the veteran's 
claimed stressors, the third element, existence of a 
stressor, has not been met, and it is not necessary to 
attempt to further determine whether any of the reported 
stressors resulted in PTSD.  

As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, 
including PTSD, the benefit-of-the-doubt does not apply, and 
the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  The 
notice must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to obtain; (3) inform the claimant 
of the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the first three elements of the VCAA 
notice requirements have been satisfied by virtue of letters 
sent to the appellant in April 2004 and September 2004.  
Since the letters fully provided notice of elements (1), (2), 
and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

In addition to the explicit VCAA notice, in a July 2000 
letter, the veteran was specifically informed of the private 
medical evidence of record, and of pertinent evidence 
identified by the veteran at his June 2000 hearing which was 
not of record, and of the procedure for submitting, or 
authorizing VA to obtain, the evidence.  By virtue of the 
rating decision on appeal, the statement of the case, and the 
supplemental statements of the case, he was also provided 
with specific information as to why his claim was denied, and 
of the evidence that was lacking.  In particular, a June 2005 
supplemental statement of the case informed him that the 
service department could not verify that he was a casualty 
assistance officer.  

Finally, with respect to element (4), the Board notes that 
the RO's letters did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession).  However, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  He was given 
ample time to respond to the VCAA letters.  There is no 
allegation from the appellant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The Board also notes that the Court's decision in Pelegrini, 
supra, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in March 2000.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
appellant in 2004 was not given prior to the first 
adjudication of the claims, the content of the notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and an additional supplemental 
statement of the case was June 2005.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his or her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to a claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical and 
personnel records have been obtained.  The file contains all 
potentially relevant post-service private and VA treatment 
records identified by the veteran.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  VA 
attempted, but was unable, to obtain confirmation that the 
veteran had been a casualty notification officer in service, 
and the veteran was informed of that fact.  Three VA 
examinations, resulting in four opinions, have been obtained 
in connection with this issue, and further resolution of the 
matter of a diagnosis of PTSD linked to a reported in-service 
stressor is not necessary to a determination in this case, 
because there is no evidence substantiating any of his 
reported non-combat stressors.  

Thus, in the circumstances of this case, additional efforts 
to assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he is not prejudiced as 
a result of the Board proceeding to the merits of the claims.  


ORDER

Service connection for PTSD is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

With respect to the issues of entitlement to higher ratings 
for the veteran's left knee disabilities, there are no actual 
treatment records showing treatment of the veteran's left 
knee condition since 1998 (although a VA examination was 
conducted in 2001); the VA examination report of December 
2004 contains conflicting findings; and that examination also 
indicates the existence of additional potentially relevant 
evidence which must be obtained.  Specifically, that 
examination reported a range of motion from 0 to 30 in the 
left knee, but elsewhere notes that the veteran does not have 
severe limitation of motion.  In contrast, the 2001 
examination showed range of motion from 0 to 130 degrees.  
The RO assumed, therefore, that the flexion to 30 degrees was 
a typographical error, and, while this may be the case, since 
there are no treatment records for the preceding six years, 
this apparent discrepancy cannot be resolved by reference to 
contemporaneous records.  Moreover, on the examination 
report, the examiner noted that the veteran had apparently 
recently undergone a magnetic resonance imaging (MRI) scan of 
the left knee, but that the report was not available.  
Although an MRI is a diagnostic tool, and, as such, of 
limited use in the assessment of the impairment in earning 
capacity resulting from the already service-connected knee 
disability, the existence of a recent MRI suggests that the 
veteran is receiving treatment for his left knee, and that 
the symptoms were significant enough to merit an MRI.  
Moreover, the report would be useful in the assessment of 
objective signs of pathology.  Therefore, the report of the 
MRI scan should be obtained, as well as all other treatment 
records since March 1998.  In addition, the veteran should be 
afforded an examination which provides current findings, and 
resolves the apparent discrepancies in the October 2004 
report (and continued in the January 2005 addendum).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  Obtain the VA records of the 
veteran's treatment-outpatient and/or 
inpatient-for a left knee condition from 
March 1998 to the present, to include the 
report of an MRI reportedly conducted 
between August and October 2004, or 
thereabouts.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  Tell the veteran to send VA copies of 
any evidence relevant to his claims that 
is in his possession.  See 38 C.F.R. 
§ 3.159(b).  In addition, ask him to 
identify the locations and approximate 
dates or time periods of all treatment 
for his left knee since March 1998, to 
specifically include the recent MRI 
mentioned in the October 2004 examination 
report.  If non-VA treatment is reported, 
obtain the records of any for which he 
provides sufficient identification and 
authorization.  

3.  After the above records have been 
obtained to the extent available, 
schedule the veteran for a VA orthopedic 
examination, to determine the current 
manifestations and severity of symptoms 
attributable to each of the veteran's 
service-connected left knee disabilities, 
i.e., degenerative joint disease, and 
residuals of a torn medial meniscus.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  

With respect to degenerative joint 
disease, the presence (and severity) or 
absence of degenerative joint disease 
should specifically be reported, and the 
examination should include range of 
motion studies, and commentary as to the 
presence and extent of any functional 
loss due to painful motion, weakened 
movement, excess fatigability, and/or 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion.  

As to residuals of a torn medial 
meniscus, the presence (and severity) or 
absence of instability, subluxation, 
pain, or effusion should be reported, as 
well as whether and how often there are 
episodes of "locking," and any other 
symptoms resulting from the torn medial 
meniscus residuals.  The complete 
rationale for all opinions expressed 
should be provided.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


